Citation Nr: 1521762	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected residuals of right knee injury, with weakness and instability, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability based on surgical treatment necessitating convalescence, effective from February 4, 2009 through April 1, 2010.  A 30 percent rating was continued from April 1, 2010.

A hearing was held before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of the hearing is of record.  The Veteran submitted additional medical records with respect to his July 2013 right knee surgery and waived the RO's initial consideration of the evidence in February 2014.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  With the exception of the aforementioned hearing transcript, the documents in Virtual VA are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains documents that are duplicative of those in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

First, remand is required for an updated examination.  The Veteran submitted evidence showing that he underwent right total knee replacement revision surgery in July 2013; however, the most recent VA knee examination was in 2012.  During the February 2014 Board hearing, the Veteran alleged that his right knee symptoms had increased in severity since that time, to include increased pain, decreased mobility, weakness, buckling, giving way, instability, swelling, and interference with his ability to maintain gainful employment.  Moreover, he indicated ongoing treatment for right knee pain and the use of a right knee brace.  As such, the Board finds that a more recent VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Second, remand is required to adjudicate the issue of a temporary total evaluation.  During the pendency of the appeal, in July 2013, the Veteran underwent revision of his service-connected right knee total knee replacement.  Subsequently, he requested a temporary total evaluation following surgery.  See August 2013 claim.  However, the RO did not adjudicate this issue.  Therefore, on remand, the AOJ must evaluate the Veteran's entitlement to a temporary total evaluation for revision of his right knee replacement. 

Third, remand is required to develop and adjudicate the Veteran's claim of TDIU.  The Veteran has asserted that his right knee disability, made him unable to work for the postal service and he elected an early retirement in 2012.  See Board Hearing Transcript at 12; Veteran's August 2012 statement.  Thus, the AOJ should develop a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To this extent, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

The Board also finds that any decision with respect to the claims remanded and referred herein also may affect the claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183.  Thus, a remand of this entire matter is warranted.

Finally, the record reflects that the Veteran has received ongoing treatment from his private doctor records should be obtained.  As the case is being remanded, the Veteran should be afforded an additional opportunity to submit or request that VA attempt to obtain any additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the required notice regarding the issue of entitlement to a total disability rating for individual unemployability.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records, to include those from Dr. G.M.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s), including Little Rock VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected right knee replacement and residuals of right knee injury, with weakness and instability.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable) or equivalent functional impairment.  The presence of objective evidence of instability, pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  It is noted that the Veteran had revision of right total knee replacement in July 2013.  See July 2013 medical records from Medical Center of South Arkansas.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  After the above development is conducted, and any other development the AOJ deems necessary, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner and review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities including his right knee disabilities, lumbar spine degenerative disc disease, hypertension, and hearing loss.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must consider private medical records, lay statements and all pertinent VA examinations.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

